
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.13


KODIAK OIL & GAS CORP.
RESTRICTED STOCK AGREEMENT

        This RESTRICTED STOCK AGREEMENT (this "Agreement") is made
this            day of                  ,        , by and between Kodiak Oil &
Gas Corp., a Yukon Territory corporation (the "Company")
and                        , an individual resident of                        ,
                        ("Participant"). Capitalized terms used but not defined
herein have the meaning ascribed to such terms in the Kodiak Oil & Gas Corp.
2007 Stock Incentive Plan (the "Plan").

        1.    Restricted Stock Award.    Subject to the terms of this Agreement
and the Plan, the Company hereby grants to Participant a restricted stock award
(the "Shares") of            shares of Common Shares, no par value per share, of
the Company (the "Common Shares"). The Shares are Restricted Stock granted under
Section 6(c) of the Plan. A copy of the Plan will be furnished upon request of
Participant. With respect to the Shares, Participant shall be entitled at all
times on and after the date of issuance of the Shares to exercise the rights of
a stockholder of Common Shares, including the right to vote the Shares and the
right to receive dividends on the Shares.

        2.    Vesting.    

        a.    Time-Based Vesting.    Subject to the terms and conditions of this
Agreement, unvested Shares that have not been forfeited pursuant to Section 4 as
of the following dates shall vest as follows:

      Date of Vesting   Number of Shares that Shall Vest
  
 
       
  
 
       
  
 
       
  
 
       

        b.    Change of Control.    Subject to the terms and conditions of this
Agreement, immediately prior to the occurrence of a Change of Control, all
unvested Shares that have not been forfeited pursuant to Section 4 shall vest
irrespective of whether the Participant's service to the Company continues or is
terminated thereafter, except to the extent that such compensation is subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and
such acceleration would violate Section 409A of the Code or subject Participant
to additional taxes or interest under Section 409A of the Code. For purposes of
this Agreement, a "Change of Control" shall mean any of the following:

        (i)    Any "person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Company representing more than 50% of the total
voting power represented by Company's then outstanding voting securities;

        (ii)   A merger or consolidation of Company whether or not approved by
the Board of Directors of Company, other than a merger or consolidation that
would result in the voting securities of Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted or into voting securities of the surviving entity) at least 50% of the
total voting power represented by the voting securities of Company or such
surviving entity (or the parent of any such surviving entity) outstanding
immediately after such merger or consolidation, or a change in the ownership of
all or substantially all of Company's assets to a person not related (within the
meaning of income tax Regulations Section 1.409A-3(i)(5)(vii)(b)) to the
Company; or

--------------------------------------------------------------------------------



        (iii)  The replacement during any 12-month period of a majority of the
members of the Board of Directors of Company with directors whose appointment or
election was not endorsed by a majority of the members before the date of the
appointment or election.

        3.    Restrictions on Transfer.    Until the Shares vest pursuant to
Section 2 or Section 4 hereof, none of the Shares may be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance shall be void and unenforceable against the Company,
and no attempt to transfer the Shares, whether voluntary or involuntary, by
operation of law or otherwise, shall vest the purported transferee with any
interest or right in or with respect to the Shares.

        4.    Forfeiture; Early Vesting.    If Participant ceases to provide
substantial services to the Company or any Affiliate (as an employee, officer,
consultant, independent contractor or director) prior to vesting of the Shares
pursuant to Section 2 hereof, all of Participant's rights to all of the unvested
Shares shall be immediately and irrevocably forfeited, except that (i) if
Participant ceases to provide services by reason of Disability (as defined
below) prior to the vesting of the Shares under Section 2 hereof or (ii) if
Participant ceases to provide services by reason of death prior to the vesting
of the Shares under Section 2 hereof, all Shares granted hereunder shall vest as
of such termination. For purposes of this Agreement, "Disability" means the
incapacity or inability of Participant, whether due to accident, sickness or
otherwise, as determined by a medical doctor acceptable to the Board of
Directors of the Company and confirmed in writing by such doctor, to perform the
essential functions of Participant's position, with or without reasonable
accommodation (provided that no accommodation that imposes undue hardship on
Company will be required) for an aggregate of ninety (90) days during any period
of one hundred eighty (180) consecutive days, or such longer period as may be
required under applicable law. Upon forfeiture, Participant will no longer have
any rights relating to the unvested Shares.

        5.    Adjustments.    If any Shares vest subsequent to any change in the
number or character of the Common Shares (through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), Participant shall receive upon
such vesting the number and type of securities or other consideration which
Participant would have received if such Shares had vested prior to the event
changing the number or character of the outstanding Common Shares.

        6.    Issuance of Shares.    The Company shall cause the Shares to be
issued in the name of Participant, either by book-entry registration or issuance
of a stock certificate or certificates evidencing the Shares. Until the Shares
shall vest pursuant to this Agreement, the Shares shall be issued in certificate
form and the certificate or certificates shall be held by the Secretary of the
Company or the stock transfer agent or brokerage service selected by the
Secretary of the Company to provide such services for the Plan, and such Shares
shall be restricted from transfer and shall be subject to an appropriate
stop-transfer order. If any certificate is used, the certificate shall bear an
appropriate legend referring to the restrictions applicable to the Shares.
Participant hereby agrees to such retention by the Company of the certificate(s)
and further agrees to execute and deliver to the Company a blank stock power
with respect to the Shares as a condition to the receipt of this award of
Shares. After any Shares vest pursuant to Section 2 or Section 4 hereof, and
following payment of the applicable withholding taxes pursuant to Section 7 of
this Agreement, the Company shall promptly cause to be issued a certificate or
certificates, registered in the name of Participant or in the name of
Participant's legal representatives, beneficiaries or heirs, as the case may be,
evidencing such vested whole Shares (less any shares withheld to pay withholding
taxes) and shall cause such certificate or certificates to be delivered to
Participant or Participant's legal representatives, beneficiaries or heirs, as
the case may be, free of the legend or the stop-transfer order referenced above.
The value of any fractional Shares shall be paid in cash at the time
certificates evidencing the Shares are delivered to Participant.

2

--------------------------------------------------------------------------------



        7.    Income Tax Matters.    In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant. In
accordance with the terms of the Plan, and such rules as may be adopted by the
Committee under the Plan, Participant may elect to satisfy Participant's federal
and state income tax withholding obligations arising from the receipt of, or the
lapse of restrictions relating to, the Shares by (i) delivering cash, check
(bank check, certified check or personal check) or money order payable to the
Company, (ii) having the Company withhold all or a portion of the Shares
otherwise to be delivered upon vesting pursuant to Section 2 or Section 4
hereof, having a value equal to the minimum amount required to satisfy
applicable tax withholding, or (iii) delivering to the Company Common Shares
already owned by Participant having a value equal to the amount of such taxes,
provided that such already-owned Common Shares have been owned by Participant
for no less than six months prior to the date delivered to the Company if such
Common Shares were acquired upon the exercise of an option or upon the vesting
of restricted stock units or other restricted stock. The Company will not
deliver any fractional Shares but will pay, in lieu thereof, the value of such
fractional Shares. Participant's election must be made on or before the date
that the amount of tax to be withheld is determined.

        8.    Plan Provisions Control.    In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.

        9.    No Right to Employment.    The issuance of the Shares shall not be
construed as giving Participant the right to be retained in the employment, or
as giving a director of the Company or an Affiliate the right to continue as a
director, of the Company or an Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate such employment or position at
any time, with or without cause, or remove a Director in accordance with
applicable law. In addition, the Company or an Affiliate may at any time dismiss
Participant from employment, or terminate the term of a director of the Company
or an Affiliate, free from any liability or any claim under the Plan or the
Agreement. Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. The Shares granted hereunder shall not form any part of the wages or
salary of Participant for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the
Agreement or Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.

        10.    Governing Law.    The validity, construction and effect of the
Plan and the Agreement, and any rules and regulations relating to the Plan and
the Agreement, shall be determined in accordance with the internal laws, and not
the law of conflicts, of the State of Colorado.

        11.    Securities Matters.    The Company shall not be required to
deliver Shares until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

        12.    Severability.    If any provision of the Agreement is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Agreement under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan or the Agreement, such provision

3

--------------------------------------------------------------------------------



shall be stricken as to such jurisdiction or the Agreement, and the remainder of
the Agreement shall remain in full force and effect.

        13.    No Trust or Fund Created.    Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Participant or
any other person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

        14.    Headings.    Headings are given to the Sections and subsections
of the Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

        15.    Section 409A.    It is intended the Shares granted pursuant to
this Agreement will be exempt from Section 409A of the Code. If and to the
extent that the Shares are determined by the Committee to be subject to
Section 409A of the Code, the terms of this Agreement will be construed in
accordance with Section 409A of the Code. In such case, the words "termination
of employment" and similar terms will be construed to mean "separation from
service" in accordance with Section 409A of the Code and applicable guidance,
and any payments made as a result of the acceleration of vesting and payment
upon Participant's separation from service (for example, as a result of
separation from service due to Disability) shall be delayed until a date that is
six months and one day following Participant's separation from service, to the
extent required, if Participant is a specified employee as determined under
Section 409A of the Code on the date of Participant's separation from service.

[signature page follows]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company and Participant have executed this
Restricted Stock Agreement on the date set forth in the first paragraph.

KODIAK OIL & GAS CORP.    
By:
 
 
 
     

--------------------------------------------------------------------------------

      Name:            

--------------------------------------------------------------------------------

      Title:            

--------------------------------------------------------------------------------

     
PARTICIPANT
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

      Name:            

--------------------------------------------------------------------------------

     

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.13

